UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1457



SHIRLEY N. WASHINGTON,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY PUBLIC SCHOOL; MONTGOMERY
COUNTY BOARD OF EDUCATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:04-cv-04002-PJM)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shirley N. Washington, Appellant Pro Se. Sharon Veronica Burrell,
COUNTY ATTORNEY’S OFFICE, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shirley N. Washington appeals the district court’s order

granting summary judgment to defendants.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. Washington v. Montgomery

County, No. 8:04-cv-04002-PJM (D. Md. filed Apr. 5, 2007 & entered

Apr. 6, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -